     DALE A. BLICKENSTAFF - #40681
1    Attorney At Law
     7081 N. Marks Avenue, # 104
2
     Fresno, California 93711
3
     (559) 389-0239 Telephone
     (559) 436-0207 Facsimile
4    Email: dabnabit74@gmail.com

5    Attorney for Defendant,
     JIMMY EURESTI
6

7

8                                 UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         ) Case No.: 1:18-CR-00239 DAD/BAM
                                                       )
12                                                     ) ORDER GRANTING REQUEST TO
                             Plaintiff,                ) SEAL A DOCUMENT
13                                                     )
     vs.                                               )
14                                                     )
     JIMMY EURESTI,                                    )
15                                                     )
                                                       )
16                           Defendants.               )
                                                       )
17

18            The Court having considered Dale A. Blickenstaff’s, attorney for Defendant, Jimmy
19   Euresti, Request to Seal a Document and the Assessment Report of Kathy Grinstead, M.A., the
20   Court finds compelling reasons for the filing of the document under seal, therefore, the request of
21   Dale A. Blickenstaff, attorney for Jimmy Euresti, is granted.
22            It is hereby ordered that the Assessment Report, shall be filed Under Seal at this time absent
23   the further order of this court.
24
     IT IS SO ORDERED.
25
           Dated:   March 8, 2019
26
                                                          UNITED STATES DISTRICT JUDGE
27

28




                              ORDER GRANTING REQUEST TO SEAL A DOCUMENT
                                                  1
